Citation Nr: 0608021	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1962.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) at Chicago, Illinois.  The Board Remanded the 
claims in August 2004.

By a rating decision issued in December 2005, the RO awarded 
the veteran service connection for spondylosis, lumbar spine, 
and assigned an initial 10 percent evaluation.  The record 
before the Board does not reflect that the veteran has 
disagreed with any aspect of this grant of service 
connection, and no issue regarding the lumbar spine is before 
the Board for appellate review at this time.  

The veteran requested a videoconference hearing before the 
Board.  The requested videoconference Board hearing was 
conducted in January 2004 before the undersigned Veterans Law 
Judge.  

The claims of entitlement to service connection for a heart 
disorder and for a left hip disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not manifest a pulmonary disorder in 
service, or until many years after service, and the medical 
opinion establishes that the veteran's use of tobacco was the 
likely etiology of his pulmonary disorder.

2.  By statute, service connection for a disorder resulting 
from use of tobacco is precluded unless the disorder was 
manifested in service.


CONCLUSION OF LAW

The criteria for service connection for emphysema have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred emphysema in service as 
a result of exposure to dust and other particles or that he 
incurred emphysema as a result of use of tobacco which 
started in service.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, prior to any adjudicative action regarding the 
veteran's claim, the RO issued a February 2002 letter which 
advised the veteran of VA's duties to assist him to obtain 
evidence, and advised him of the evidence required to 
substantiate claims of entitlement to service connection, and 
the types of evidence that VA could assist him to obtain, 
among other advice to the veteran, but the veteran had not 
submitted a claim for service connection for emphysema or a 
pulmonary disorder at that time.  

A statement of the case (SOC) issued in October 2003 provided 
the veteran with the full text of 38 C.F.R. § 3.159, as well 
as the regulation at 38 C.F.R. § 3.303 governing service 
connection.  The veteran identified additional evidence at 
his January 2004 videoconference hearing.  

The Board's August 2004 remand advised the veteran that he 
would be afforded VA examination.  In August 2004, the AMC 
issued a letter which discussed VA's duties to the veteran, 
the criteria for service connection, and the types of 
evidence which might substantiate the claims, among other 
information.  Thereafter, numerous items of clinical evidence 
were identified by the veteran and associated with the claims 
file.  By a supplemental statement of the case (SSOC) issued 
in December 2005, the veteran was again advised of the 
complete text of 38 C.F.R. § 3.159, as well as other 
regulations pertinent to his claim.

The October 2003 SOC, the Board's August 2004 Remand, the 
August 2004 duty to assist letter, and the December 2005 
SSOC, together with other communications of record, including 
the rating decisions, have provided the veteran any and all 
notice required under the VCAA.  The Board finds that the 
claimant and his representative were aware of the evidence 
required to substantiate his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The appellant has had an opportunity to review the evidence 
and comment on the evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  The 
veteran has testified in his own behalf before the Board.  
Medical opinion has been obtained.  The duty to assist the 
veteran in developing evidence to substantiate the claim 
addressed in this decision has been met.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the appeal.  Mayfield, supra.

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Emphysema is not defined by statute 
or regulation as a chronic disease.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  In this case, the veteran's claim was received 
after that date, and the preclusion of service connection for 
a disease attributable to use of tobacco products in service 
or beginning in service is applicable.  Service connection, 
however, will not be prohibited if the disability or death 
can be service-connected on some basis other than the 
veteran's use of tobacco products during service, or if the 
disability became manifest or death occurred during service.  
See 38 C.F.R. § 3.300 (b); see also 38 U.S.C.A. § 1103(a).

Claim for service connection for emphysema

The veteran's service medical records reflect that he was 
treated during service for several disorders, and was 
hospitalized four times.  However, no treatment record or 
discharge summary discloses treatment for any pulmonary 
disorder other than pharyngitis.  That disorder apparently 
resolved, as the veteran was not treated again for that 
complaint after his March 1961 hospitalization.  The 
veteran's March 1962 separation examination states that the 
veteran's lungs and chest were normal, and, in the history of 
symptoms the veteran completed himself, he denied shortness 
of breath or other symptoms of a pulmonary disorder.  The 
medical history was devoid of any notation of a lung 
disorder.  This evidence is unfavorable to the veteran's 
claim, since no chronic pulmonary disorder was diagnosed in 
service.

The veteran testified, at his January 2004 videoconference 
hearing before the Board, that he was not treated for 
emphysema until three or four years prior to the hearing.  
The veteran testified that no medical provider had told him 
that his emphysema was due to his service.  The veteran 
testified as to his belief that his emphysema was due to his 
construction work in service, or was due to his use of 
cigarettes, which began in service.  

The veteran's testimony is unfavorable to his claim, since it 
discloses that no chronic pulmonary disorder was medically 
diagnosed or treated proximate to the veteran's service, and 
that he did not seek treatment for a pulmonary disorder until 
more than 35 years had elapsed after his service discharge.  
The private clinical records, beginning in 1999, and the VA 
clinical records associated with the claims file, are 
consistent with the veteran's January 2004 testimony as to 
when he sought medical treatment for a pulmonary disorder.

On VA examination conducted in June 2005, the veteran's chest 
x-ray disclosed chronic obstructive lung disease, and 
pulmonary function tests showed severe flow limitations.  The 
veteran reported that he began smoking in service.  He first 
noticed problems with his breathing about five years prior to 
the examination.  A December 2005 addendum to this 
examination report provided an opinion that it was less than 
likely that the veteran's current respiratory problems 
resulted from construction work, because his symptoms did not 
present until much later.  The reviewer opined that it was 
more likely that the veteran's respiratory symptoms were due 
to his history of smoking (cigarettes).  

This opinion is unfavorable to the veteran's claim, since 
service connection cannot be granted for a disorder resulting 
from use of tobacco products, unless that disorder was 
manifested during service.  In this case, the evidence 
establishes that emphysema, the veteran's current pulmonary 
disorder, was not manifested during service.

The evidence establishes that the veteran was not treated for 
emphysema during service, and emphysema was not diagnosed 
during the veteran's service or proximate to the veteran's 
service.  Rather, as noted above, the evidence establishes 
that the veteran's emphysema was not diagnosed until more 
than 35 years had elapsed after the veteran's service.  Thus, 
the criteria for service connection for emphysema have not 
been met.  Epps, supra; Caluza, supra.

The evidence establishes that the veteran's emphysema is a 
result of use of tobacco.  By statute, as noted above, 
service connection cannot be granted for the veteran's 
emphysema due to tobacco use, since his claim was filed after 
June 9, 1998, and his emphysema was not manifested during 
service.  38 U.S.C.A. § 1103.  The preponderance of the 
evidence establishes that the veteran's emphysema is due to 
tobacco use, so the provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination as to this claim.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.


ORDER

The claim of entitlement to service connection for emphysema 
is denied.


REMAND

The veteran's records related to his award of disability 
benefits from the Social Security Administration have not yet 
been obtained, and might be relevant.  These records should 
be requested.

The veteran contends that he first incurred a myocardial 
infarction (heart attack) when he experienced chest pain in 
service.  The veteran's service medical records reflect that 
he complained of chest pain in June 1959.  The veteran was 
hospitalized in service, for treatment of enteritis, a burn, 
pharyngitis, and back pain, after the June 1959 episode of 
chest pain.  The records of each of those hospitalizations 
consist only of a one-page clinical record cover sheet.  The 
National Personnel Records Center should be asked to search 
for separately-filed hospital records.  

The examiners who conducted cardiovascular and orthopedic 
examinations of the veteran in June 2005 did not provide 
opinions as to whether the veteran incurred a cardiovascular 
disorder or a left hip disorder in service.  After the 
development discussed above is conducted, medical opinion as 
to whether the veteran incurred a cardiovascular disorder or 
a left hip disorder in service should be obtained.  Given the 
veteran's state of health, which he has described as 
terminal, opinion without VA examination should be sought, 
unless the examiner from whom the opinion is requested 
determines that the opinion cannot be rendered without 
further examination of the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel 
Records Center search for separately-
filed hospital records for the veteran 
for July 1960, November 1960, March 1961, 
or October 1961 hospitalizations at the 
US Army Hospital, La Chapelle, France.  
Send a copy of each clinical cover sheet 
with the request.

2.  Request that the Social Security 
Administration provide the clinical 
records related to the veteran's 
disability benefits claim.  

3.  Determine whether the veteran sought 
VA clinical treatment prior to May 2001, 
and, if so, request those records.

4.  After completing the development 
listed above, request a medical opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater likelihood) 
that the veteran incurred a 
cardiovascular disorder in service.  The 
reviewer should explain the rationale 
underlying the opinion.

5.  After completing the development 
directed in paragraphs 1, 2, and 3, 
above, request a medical opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
the veteran incurred a left hip disorder 
in service.  The reviewer should explain 
the rationale underlying the opinion.

6.  After the above actions have been 
completed, the AMC/RO must then re-
adjudicate the appellant's claims for 
service connection.  If any determination 
remains unfavorable to the appellant, in 
any way, he and his representative must 
be furnished with a supplemental 
statement of the case.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


